Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,429,357. Although the claims at issue are not identical, they are not patentably distinct from each other because they each recite a refrigerator with an inner and outer casing and a horizontal and vertical partition. An insulator fills the space between the casing and inside the partitions. The patent recites an insulating body which is the equivalent of the prefabricated insulator. The patent claims recite coupling parts with communication holes communicating with guide paths (guide part) in the insulating body. 





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WIPO Publication WO 2007/015318 to Sakai in view of US Patent 5,174,640 to Kuwahara. Sakai teaches a refrigerator with outer casing (2) and an inner casing defining a storage area. The storage area is divided by a horizontal (10) and vertical (20) partition to create an upper refrigerated chamber (3) and two freezer chambers (4). The vertical partition extends between the bottom of the storage are and the horizontal partition as best seen in figure 1. 
Sakai is silent on insulation and construction methods of the partitions and therefore does not expressly disclose that the portion spaces and casing space communicate with each other so that the insulator between all three spaces is coupled together. 
Kuwahara refrigerator comprising an outer casing (3) spaced from an inner casing (2) by a casing space (4). The inner casing defining a storage area that is divided by partition structure (8).  The partition structure can include walls (70,80) to divide the storage area into separate chambers as best seen in figures 13 and 14. As best seen in figures 4, 5, and 12, the partition structure (8) has a partition space (12) that connects/communicates to the casing space (4) via . 

Claims 1-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Japanese Patent JP 2001-108359 to Michio in view of WIPO Publication WO 2007/015318 to Sakai. Michio teaches a refrigerator comprising a storage area defined by an inner (12) and outer (11) casing. The space between the inner and outer casing is filled with an insulator (13). The horizontal partition (25) are has a groove with (28) with holes (29) to allow the insulator into a vertical partition (26). When the insulator (13) is filled, it flows through the inner casing from the holes (25b, 31) and into the partitions to create connected mass of insulation. The inner liner has a coupling recess (25a, 30) as seen in figure 5 and 8. The front surface of the horizontal partition is considered to be the reinforcing frame that connects between the upper and lower plates. A first embodiment has a vertical prefilled insulator (27) in the vertical partition that is considered to be part of the insulator and other embodiments are silent to a prefabricated insulator. 
Michio does not expressly disclose the vertical partition extending to the bottom of the inner casing and prefabricated insulator in the horizontal partition. Sakai teaches a refrigerator with a storage area divided by a horizontal (10) and vertical (20) partition. The vertical partition .


Claims 5-8 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Japanese Patent JP 2001-108359 to Michio in view of WIPO Publication WO 2007/015318 to Sakai as applied to claim 4 above, and further in view of US Patent 2010/0181883 to Kim.
Michio in view of Sakai discloses every element as claimed and discussed above except a prefabricated insulator with guides in the horizontal partition.  Kim teaches a refrigerator (50) having a horizontal partition (53) that divides a lower compartment (52) from an upper compartment (51). A prefabricated insulator (500, 510,520) is located in the horizontal partition. The prefabricated insulator (510,520) is made from a plastic foam and includes inlets (512,525) form foam to follow a guide path (513,523) through the insulator as best seen in figures 27-30. At the time of the invention it would have been obvious for a person of ordinary skill in the art to modify the refrigerator or Michio in view of Sakai by adding a prefabricated insulator to the horizontal partition as taught by Kim to strengthen the partition and prevent deformation. The examiner considers that one of ordinary skill in the art would understand how to adjust the guide paths if needed to ensure proper flow into the vertical partition. 

9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Japanese Patent JP 2001-108359 to Michio in view of WIPO Publication WO 2007/015318 to Sakai as applied to claim 4 above, and further in view of US Patent 4,150,518 to Truesdell. Michio in view of Sakai discloses every element as claimed and discussed above except a hot pipe support that supports a hot pipe and a cover for the vertical partition. Truesdell teaches a refrigerator having a vertical partition with a left (22) and right (24) plate. A hot pipe support part (34,36) connects between the left and right plate. Hot pipes (72,74) are supported by the hot pipe support part. A cover (32) is coupled to the front of the hot pipe support part. At the time the invention was made it would have been obvious for a person of ordinary skill in the art to modify the refrigerator of Michio in view of Sakai by adding a hot pipe with the support part and cover as taught by Truesdell to help prevent condensation while using a construction without special assembly techniques. 

Allowable Subject Matter
Claim 13 would be allowable if a terminal disclaimer is filed or the claim is rewritten or amended to overcome the double patenting rejection set forth in this Office action.


Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. The applicant argues that Kuwahara does illustrate a partition filled from the outer box, but makes no reference to a partition filled through another partition. The examiner . 
The applicant argues that Michio does not teach an insulator provided in the casing space, the first partition space, and the second partition space. The examiner disagrees since the prefilled insulation (27) and the liquid filled are both considered to be the insulator described in claim 1. The partition spaces and casing space are connected together and are filled with pre filled insulation (27) followed by liquid insulation (13). There is nothing recited in the claims that prevents the insulator from being formed from multiple elements or that it must be entirely formed from in-situ cured liquid foam (which would be a product by process since the claim is directed at the refrigerator/final product and not to a method). 
It should be noted that claim 1 only requires the opening in the upper side of the second partition which the examiner is taught by Michio or Kuwahara since the upper side of the second partitions is entirely open to the first partition. Claim 13 recites that the opening is in a top surface of the second partition and neither Michio nor Kuwahara teaches that the second partition would have a top surface. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299.  The examiner can normally be reached on Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/Examiner, Art Unit 3637